|, ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Kenneth T. Wallace, and the Office of Disciplinary Counsel,
IT IS ORDERED that Kenneth T. Wallace, Louisiana Bar Roll number 25920, be and he hereby is suspended from-the practice of law on an- interim basis pursuant- to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX,' § 26(E), this order is effective immediately. •
NEW ORLEANS, LOUISIANA, this _day of _, 2016.
FOR THE COURT:
/s/
/s/ Justice, Supreme Court of Louisiana